Citation Nr: 0518103	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease 
with paroxysmal atrial fibrillation, status post pacemaker 
implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  At that time, the RO denied the veteran's 
claims of entitlement to service connection for a nervous 
disorder, cardiovascular disease, and a ruptured eardrum.  In 
his April 1993 notice of disagreement, the veteran maintained 
that his nervous condition was post-traumatic stress disorder 
(PTSD).

In a September 1994 rating action, the RO granted service 
connection for PTSD and tinnitus, assigning compensable 
disability evaluations for each.  In September 1997, the 
veteran filed a claim for an increased rating for his 
service-connected PTSD and, in May 1998, the RO denied a 
rating in excess of 50 percent for the service-connected 
PTSD.  As a substantive appeal is not of record regarding the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD, that matter was not certified for appellate 
consideration.

Further, in a July 2000 rating decision, the RO granted 
service connection for a right ruptured tympanic membrane and 
for bilateral hearing loss.  The Board believes the RO's 
actions represent a full grant of the benefits sought as to 
the veteran's claims of entitlement to service connection for 
a nervous disorder and a ruptured eardrum.  As a result, the 
Board believes that the issue as stated on the first page 
herein most accurately represents the current status of the 
veteran's appeal.

Finally, the veteran was scheduled for a Travel Board hearing 
at the RO, in November 1993, but cancelled the hearing and 
requested to testify at a Hearing Officer (HO) hearing at the 
RO.  That hearing was conducted in April 1994.  Thereafter, 
in an August 2000 substantive appeal that addressed only the 
matter of entitlement to service connection for 
cardiovascular disease with paroxysmal atrial fibrillation 
status post pacemaker implant, the veteran again requested to 
testify at a Board hearing at the RO.  However, in a February 
2001 signed statement, he said that he wished to have an HO 
hearing at the RO.  Then, in an October 2001 written 
statement, the veteran requested a VA examination in lieu of 
a local hearing.  Thereafter, according to an October 2001 
memorandum prepared by a Decision Review Officer at the RO, 
the veteran appeared for his scheduled hearing and elected to 
have an informal conference.  The Board therefore believes 
all due process requirements were met with regard to the 
veteran's hearing request.

The Board remanded the veteran's claim to the RO, via the 
Appeals Management Center, in October 2003 for further 
procedural development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
cardiovascular disease with paroxysmal atrial fibrillation, 
status post pacemaker implant, is related to the veteran's 
period of active military service, or to a service-connected 
disability.


CONCLUSION OF LAW

Cardiovascular disease with paroxysmal atrial fibrillation, 
status post pacemaker implant, was not incurred in or 
aggravated by the veteran's period of active military 
service, nor is it due to a service-connected disability.  
38 U.S.C.A. §§ 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Available service medical records indicate that an induction 
examination report is not of record, but the veteran was 
evidently found qualified for active military service.  
Service medical records are not referable to complaints of, 
or treatment for, a cardiovascular disorder.  When examined 
for discharge in September 1970, the veteran's cardiovascular 
system was normal.

Post-service, VA and private medical records and examination 
reports, dated from 1970 to 2000, are associated with the 
claims file.

A December 1970 VA examination report is not indicative of 
any complaints of, or treatment for, a cardiac disorder.

In August 1974, the veteran was privately hospitalized for 
complaints of epigastric pain.  According to the pertinent 
medical records, a psychiatrist had treated the veteran for 
the past year.  Results of an electrocardiogram (EKG) 
performed at the time were normal.  The final diagnoses were 
potential diabetes and possible gastritis.

In November 1974, the veteran treated in an emergency room 
for fractured left index finger, according to private 
hospital records.  Those records show no complaints of, or 
treatment for, a cardiovascular disorder.

Private medical records from R.T.C., M.D, dated from March 
1976 to April 1977, reflect the veteran's complaints of 
hyperventilation since 1971 and dizziness, and treatment for 
depression, for which Elavil was prescribed.

Private medical records from R.E.M., M.D., dated from 
December 1977 to April 1990, indicate that when initially 
seen in 1977 the veteran gave a past medical history of 
hospitalization three years earlier for a gastrointestinal 
problem and denied dyspnea and chest pain.  Results of a 
December 1979 EKG were within normal limits.  An April 1990 
record entry indicates an EKG showed atrial fibrillation and 
it was noted that the veteran gave a five-year history of 
recurrent symptoms.

A July 1992 VA medical record includes an assessment of 
cardiac arrhythmia and atrial fibrillation.

In a November 1992 written statement, Dr. M. said he had 
known the veteran since 1977, last treated him in 1990, and 
was unsure as to the nature of the veteran's disability.  Dr. 
M. said the veteran's medical problems included bouts of 
atrial fibrillation in 1990 which were treated with 
medication, and that the veteran had not returned for follow-
up care since that time.

During his April 1994 personal hearing at the RO, the veteran 
testified that he had experienced fluttering in his heart 
since serving in the Republic of Vietnam during military 
service.  He did not recall whether he had mentioned it to a 
physician in service, but said he told VA physicians, who did 
not perform any cardiac tests.  He said he had an "attack" 
in 1971 and was treated by a private physician, who performed 
an EKG and referred him to a cardiologist.  He also had 
episodes of hyperventilation.  The veteran was told he had 
hardening of his arteries and high cholesterol, for which he 
was placed on a special diet.

According to a May 1994 VA cardiology examination report, the 
veteran, who was then 45 years of age, gave a history of 
experiencing palpitations and light-headedness that started 
in 1971, when he was diagnosed with paroxysmal atrial 
fibrillation and placed on Coumadin and Digoxin.  He 
currently complained of occasional palpitations, especially 
upon exertion.  Upon examination, the clinical diagnosis was 
paroxysmal atrial fibrillation currently controlled by 
medication.

In a May 1994 written statement to the veteran, Dr. M. said 
the veteran had two medical problems, atrial fibrillation and 
depression.

VA hospitalized the veteran in September 1994 for treatment 
of his atrial fibrillation/flutter.  According to the 
discharge summary, the veteran had a 10-year history of 
paroxysmal atrial contractions, atrial fibrillation, and 
flutter that were treated with medication over the past five 
years.  He denied any history of pacemaker placement.  It was 
noted that he was a previous smoker and had stopped smoking 
cigarettes 18 years ago.  While hospitalized, the veteran was 
treated with medication.  

As noted above, in September 1994, the RO granted the 
veteran's claim for service connection for PTSD, and awarded 
a compensable evaluation for the service-connected 
psychiatric disability.

A November 1994 VA medical record indicates that results of a 
Holter monitor test were interpreted as showing sinus rhythm 
and intermittent atrial fibrillation.  Indications included a 
new pacemaker, as the veteran experienced nausea with 
increased medication.

A May 1995 VA medical record indicates that the veteran's 
pacemaker had been placed approximately 5 or 6 months 
earlier.  The pertinent assessment was chronic atrial 
fibrillation/flutter and pacemaker.

A February 1996 VA psychiatric examination report is not 
referable to any complaints of, or treatment for, a 
cardiovascular disorder.

A November 1996 VA treatment record indicates that the 
veteran was diagnosed with arrhythmia, status post pacemaker.

The veteran underwent VA psychiatric examination in July 
2000.  According to the examination report, he worked as a 
cattle rancher but believed he would be unable to continue 
working for much longer due to his cardiac problem.  He took 
several cardiovascular medications, including Digoxin and 
Coumadin.  It was noted that the veteran had undergone 
cardiac catherization in the past and was provided with a 
cardiac pacemaker about five years earlier.  He was scheduled 
to undergo a new catherization and possible cardiac surgery 
in August.

In a June 2004 written statement, the veteran contended that 
his service-connected PTSD had caused his cardiovascular 
disease.  He said he initially experienced symptoms while in 
Vietnam and could not remember whether he had told a 
physician at that time.  The veteran said physicians who 
treated him after discharge had retired, and he was unable to 
obtain records to verify his treatment for a heart problem.  
He indicated that he received a second pacemaker in 2000.  In 
support of his claim, he submitted copies of prescriptions 
for Tofranil, Elavil, Valium, and for Alurate Elixir - noted 
to be taken as needed for tension or hyperventilation, dated 
from February to September 1973, and issued by private 
physicians, and copies of checks paid to, and receipts from, 
private physicians, also dated during that time.  

In a July 2004 written statement, the veteran's wife said she 
had known and lived with him for most of her life.  She 
believed his depression (PTSD) had played a major role in 
causing his cardiac problem, and wondered whether the various 
medications he took over the years may have also "played a 
[role]".  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (CAVC) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 1993 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the December 2004 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. § 3.102 and 3.159 (2004).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and cardiovascular-renal disease becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310; see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  In the context of 
claims for secondary service connection, there must be 
medical evidence showing an etiologic relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).

Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The veteran has contended that service connection should be 
granted for cardiovascular disease with paroxysmal atrial 
fibrillation, status post pacemaker implant.  Although the 
evidence shows that the veteran currently has that claimed 
disorder, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his cardiovascular system was normal at the time of his 
separation from service, and that the first post-service 
evidence of record of atrial fibrillation is from 1990, more 
than 20 years after the veteran's separation from service.  
In short, no medical opinion or other medical evidence 
relating the veteran's cardiovascular disease with paroxysmal 
atrial fibrillation, status post pacemaker implant, to 
service or any incident of service has been presented in this 
case.

Although the veteran has repeatedly maintained that he was 
treated for cardiac problems in 1971, the private medical 
records associated with the claims file do not support this 
contention.  Rather, they reflect that his heart was normal 
(during the December 1970 VA examination), and he was treated 
for a gastrointestinal problem (in August 1974), a left 
fractured finger (in November 1974), and a nervous disorder 
(from 1976 to 1977).  Further, the private medical records 
from Dr. C., dated during 1976 and 1977, reflect the 
veteran's complaints of hyperventilation and dizziness, 
evidently associated with the veteran's psychiatric disorder.  
Moreover, when initially seen by Dr. M. in December 1977, the 
veteran denied having dyspnea and chest pain, and a December 
1979 EKG was normal.  It was not until 1990 that results of 
an EKG showed atrial fibrillation and the veteran gave only a 
five-year history of symptoms.  In fact, when hospitalized by 
VA in September 1994, the veteran gave only a 10-year history 
of symptoms.  

Thus, the objective medical evidence of record is in 
opposition to the veteran's assertions of treatment for a 
cardiovascular disorder immediately after his discharge from 
service.

Similarly, the veteran's statements regarding a relationship 
between his service-connected PTSD and the development of his 
cardiovascular disease are insufficient to provide the 
necessary nexus between PTSD and cardiovascular disease 
during service, or in the treatment of the service-connected 
disability after service.  See 38 C.F.R. § 3.310; Harder, 
Allen, supra.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has cardiovascular disease with paroxysmal atrial 
fibrillation, status post pacemaker implant, related to 
service or any incident thereof, or to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304, 3.310.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for the 
cardiovascular disease claimed by the veteran must be denied.

ORDER

Service connection for cardiovascular disease with paroxysmal 
atrial fibrillation, status post pacemaker implant, is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


